Citation Nr: 0714659	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  99-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Steven Nardizzi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The veteran presented testimony at an RO in February 2000.  A 
transcript of the hearing is associated with the veteran's 
claims folders.

The veteran's appeal was previously before the Board in May 
2002, at which time the Board remanded the veteran's claims 
for service connection for duodenitis and right eye 
disability for further action by the RO.  When the case was 
before the Board in December 2003, the Board granted 
reopening of the veteran's claim for service connection for 
stomach disability and remanded the reopened claim for 
further action by the RO.  In a January 2006 rating decision, 
the RO granted service connection for peptic ulcer disease 
with outlet obstruction, thereby resolving the veteran's 
appeal for service connection for stomach disability and 
duodenitis.  The case has been returned to the Board for 
further action on the claim for service connection for right 
eye disability.

The Board notes that the veteran is also seeking service 
connection for a right-sided hemifacial spasm due to a 
peripheral nerve disorder.  This matter has not been 
adjudicated by the RO and is not currently before the Board.  
It was referred to the RO when the case was before the Board 
in May 2002, but the record does not reflect that the RO has 
addressed this claim.  Therefore, it is again referred to the 
RO for appropriate action.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in December 2003.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).




FINDINGS OF FACT

No right eye disability was present in service and no current 
right eye disability is etiologically related to service.



CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letter 
mailed in November 2001.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In 
addition, he was provided notice concerning the effective-
date and disability-evaluation elements of the claim by 
letter mailed in March 2006.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The record also reflects that the veteran's service medical 
records have been obtained.  Although the National Personnel 
Records Center reported in October 1997 that the veteran's 
service medical records might have been destroyed by fire at 
that facility in 1973 because no records could be found for 
the veteran, the record reflects that the veteran's service 
medical records were obtained and associated with the claims 
folder in 1946 in response to his claim for compensation 
benefits at that time.  They were not at the National 
Personnel Records Center at the time of the fire.

The record also reflects that all available post-service 
medical evidence identified by the veteran has been obtained.  
In addition, pursuant to the Board's May 2002 remand, the 
veteran was scheduled for a VA examination to determine the 
nature and etiology of his right eye disability.  The veteran 
failed to report for the examination without explanation and 
has not requested VA to reschedule the examination.  The 
Court has held that, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §  3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he has a right eye disability as a 
result of trauma he sustained to the right side of his face 
while in service.  Specifically, the veteran claims that 
while unloading five gallon tins of gasoline, a fuel can 
slipped and hit him on the cheek.  He claims further that he 
has always felt a little tingling in that area since then and 
that his right eye twitches.  As noted above, the issue of 
entitlement to service connection for right-sided hemifacial 
spasm due to a peripheral nerve disorder is not currently 
before the Board.

Service medical records are negative for evidence of a right 
eye disorder.  The report of examination for discharge shows 
that the veteran reported a history of pre-service left eye 
trauma, but no history of right eye trauma was noted.  In 
addition, the discharge examination disclosed no abnormality 
of the veteran's right eye and visual acuity of 20/20 in that 
eye.

In August 1946 the veteran filed a claim for service 
connection for left eye disability, which he alleged was 
aggravated as a result of service trauma.  He did not claim 
entitlement to service connection for a right eye disability 
at that time or until July 1997, more than 50 years following 
his discharge from service.  

The post-service medical of a right eye disability is limited 
to the report of an August 1998 VA examination performed in 
response to the veteran's claim.  It reflects that the 
veteran was found to have glaucoma of the right eye and that 
the examiner opined that it could be due to the trauma 
reported by the veteran of being struck in the right eye by a 
fuel can.  The Board notes that the veteran has not actually 
alleged that his right eye was struck by the fuel can.  
Instead, he alleges that the fuel can struck his face below 
the right eye.  Therefore, the opinion is not consistent with 
the facts alleged by the veteran.  Moreover, the examiner 
provided no assessment of the likelihood that the veteran's 
glaucoma is related to service trauma.  Accordingly, this 
opinion is of very limited probative value.

There is no medical evidence of any other current disorder of 
the veteran's right eye, nor is there any other medical 
evidence of a nexus between the veteran's glaucoma and his 
military service.  Although the Board has also considered the 
veteran's statements, as a lay person, he is not competent to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Service connection for a right eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


